Citation Nr: 1713515	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-29 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD). 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to lumbar spine DJD and DDD.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to lumbar spine DJD and DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945 in the United States Navy.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Oakland, California, which, inter alia, denied the Veteran's claims for entitlement to service connection for degenerative arthritis, entitlement to service connection for peripheral neuropathy right lower extremity, and entitlement to service connection for peripheral neuropathy left lower extremity.  The Veteran filed a timely notice of disagreement (NOD) in November 2011.

In an August 2014 Statement of the Case (SOC), the RO recharacterized the claims to entitlement to service connection for lumbar spine with degenerative disc disease and radiculopathy; entitlement to service connection for peripheral neuropathy, right lower extremity to include ankle pain; and entitlement to service connection for peripheral neuropathy, left lower extremity to include ankle pain.

Based on the evidence of record discussed below, the Board has recharacterized the claims as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability is related to service. 

2.  The evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the right lower extremity is caused by his now service connected lumbar spine disability. 

3.  The evidence is at least evenly balanced as to whether the Veteran's peripheral neuropathy of the left lower extremity is related to his now service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for lumbar spine DJD and DDD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity, on a secondary basis, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity, on a secondary basis, are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims for a back disability and bilateral peripheral neuropathy of the lower extremities, the Board will not discuss further whether those duties have been accomplished

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Initially, the evidence of record establishes that the Veteran has a current back disability and a diagnosis of bilateral peripheral neuropathy of the lower extremities.   In January 1997, through magnetic resonance imaging (MRI) of the spine, the Veteran was diagnosed with advanced degenerative disc disease (DDD), affecting the L4-L5.  He has also been diagnosed with lumbar spine arthritis, which is synonymous with DJD. Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease").  The earliest notation for the Veteran's bilateral peripheral neuropathy is in June 2008.  In October 2010, the Veteran received an electromyogram (EMG) and nerve conduction study which showed that the Veteran had moderate to severe axonal neuropathy.  In July 2010, the Veteran received a diagnosis of bilateral peripheral neuropathy affecting the anterior tibial nerve and peroneal nerve. 

The dispositive issues in this case are whether the Veteran's diagnosed lumbar spine disability is related to service and, if so, whether the diagnosed peripheral neuropathy of the lower extremities is caused by the lumbar spine disorders. 

A. Lumbar spine

The Veteran contends he sustained a back injury as a result of his military duties, such as repetitive jumping and standing eight to 10 hours a day.

The Veteran's service treatment records (STRs) are silent for any complaints of any back pain.  In his August 1943 induction physical examination, spine and extremities were marked "normal."  In his December 1945 separation report of physical examination, spine and extremities (bones, joints, muscles, feet) were marked normal, with the exception of depressed arches (asymptomatic).  However, in a January 2011 letter, the Veteran stated that he did not report his symptom of pain because they were told to "do what [you're] told and don't complain, because it would do no good."  The Veteran stated that one of his military occupation specialties (MOSs) was tending fighter planes.  He explained that he would have to jump down, roughly four feet, as part of his job duties, and that sometimes, the jump would hurt his ankles and jar his lower back.  The Veteran stated that he had another job in the mess hall where he was on his feet from eight to 10 hours a day on concrete floor.  Another MOS the Veteran possessed involved heavy stair climbing, which he contends caused him to suffer from foot, leg, and back pain the rest of his life.  The Board finds the Veteran's statements, competent, credible, and consistent with the places, types, and circumstances of his World War II era service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In a July 2010 letter, Dr. J.C.W. indicated that he had been treating the Veteran for lumbar radiculopathy and peripheral neuropathy.  Dr. J.C.W. opined that it was as likely as not that the Veteran's disabilities were occupationally related to his service.  In a December 2010 letter, Dr. S.P.D. indicated that he had been treating the Veteran since December 2004 as his internist.  Dr. S.P.D. stated that the Veteran had his first experience with arthritic type syndromes shortly after he entered boot camp.  He further stated that he was not seen by appropriate experts at that time, which subsequently resulted in his discomfort.  Dr. S.P.D. opined that the Veteran's service contributed to his significant disability due to his degenerative arthritis and peripheral neuropathy.  In a March 2011 letter, Dr. M.M. stated that he reviewed the Veteran's case history, health questionnaire, and imaging studies and opined that the Veteran's neuropathy was a result of a bilateral foraminal and central canal stenosis in his lumbar spine.  He further opined that based on the imaging studies, as well as the Veteran's ongoing symptoms, his neuropathy is a result of severely degenerative discs and joint disease in the lower lumbar spine.  He explained that the process was at least 30 years in the making, and probably more. 

Although Dr. S.P.D.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with the Veteran's then current back problems and progression of related symptoms, as well as the consistency of the Veteran's statements, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, Dr. M.M. provided a rationale based on a review of the Veteran's case history, health questionnaire, and imaging studies.  His opinion, indicating a long term disease process, is, also, entitled to some probative weight.  Id.  

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current back disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DJD and DDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B. Peripheral neuropathy of the right and left lower extremities

The Veteran contends he has experienced "hot foot syndrome," and later throbbing pain in his feet that began its onset while he was in service.  

The Veteran's STRs are silent for any complaints of nerve, feet, or ankle problems.  In the August 1943 induction physical examination, the Veteran's nervous system was marked as "normal."  He reported moderate depressed arches, but denied any symptoms.  In the December 1945 separation report of physical examination, the nervous system was marked as "normal."  More specifically, a Romberg test was negative; a test of reflexes, superficial, was normal; a serological test, KAHN, was normal; an incoordination test was normal; a deep (knee, ankle, elbow) exam was normal; and no tremors were noted.  However, as stated above, the Veteran stated in a January 2011 letter that he was told not to complain about the symptoms he felt.  The Veteran stated that his MOSs required him to jump approximately four feet, repeatedly.  He also stated that one job required him to stand eight to 10 hours a day on concrete floors.  He stated that by the end of the day, he could barely walk.  A different job required him to frequently climb stairs.  The Veteran stated that he has suffered from foot, leg, and back pain as a result.  In a March 2011 letter, the Veteran stated that he experienced "hot foot syndrome" since he was 24 years old, and it began its onset in service.  He explained that he did not report this, because it was not painful at the time. 

As noted above, in a July 2010 letter, Dr. J.C.W. indicated that he had been treating the Veteran for lumbar radiculopathy and peripheral neuropathy.  Dr. J.C.W. opined that it was as likely as not that the Veteran's disabilities were occupationally related to his service.  In a December 2010 letter, Dr. S.P.D. indicated that he had been treating the Veteran since December 2004 as his internist.  Dr. S.P.D. stated that the Veteran had his first experience with arthritic type syndromes shortly after he entered boot camp.  He further stated that he was not seen by appropriate experts at that time, which subsequently resulted in his discomfort.  Dr. S.P.D. opined that the Veteran's service contributed to his significant disability due to his degenerative arthritis and peripheral neuropathy.  In a March 2011 letter, Dr. M.M. stated that he reviewed the Veteran's case history, health questionnaire, and imaging studies and opined that the Veteran's neuropathy was a result of a bilateral foraminal and central canal stenosis in his lumbar spine.  He further opined that based on the imaging studies, as well as the Veteran's ongoing symptoms, his neuropathy is a result of severely degenerative discs and joint disease in the lower lumbar spine.  He explained that the process was at least 30 years in the making, and probably more.

The Board, again, finds the Veteran's statements to be competent, credible, and consistent with the evidence of record.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Although Dr. S.P.D.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with the Veteran's then current bilateral peripheral neuropathy of the lower extremities problems, and progression of related symptoms, as well as the consistency of the Veteran's statements, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Furthermore, Dr. M.M. provided a rationale based on a review of the Veteran's case history, health questionnaire, and imaging studies.  His positive nexus opinion directly speaks to the etiology of the Veteran's bilateral peripheral neuropathy of the lower extremities, and is entitled to some probative weight.  Id.  Reading these opinions as a while and in the context of the evidence of record, they indicate that the Veteran's lumbar spine DJD and DDD, which the Board finds in this decision to be service connected, has caused his peripheral neuropathy of the lower extremities.

Given the evidence in favor of secondary service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano, 17 Vet. App. at 312.

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral peripheral neuropathy of the lower extremities is caused by his now service connected lumbar spine DJD and DDD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, secondary to lumbar spine DJD and DDD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for lumbar spine DJD and DDD is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, secondary to lumbar spine DJD and DDD, is granted.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, secondary to lumbar spine DJD and DDD, is granted




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


